
	
		II
		110th CONGRESS
		1st Session
		S. 404
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2007
			Mr. Thomas (for himself,
			 Mr. Baucus, Mr.
			 Thune, Mr. Grassley,
			 Mr. Tester, Mr.
			 Bingaman, Mr. Dorgan,
			 Mr. Enzi, and Mr. Conrad) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Marketing Act of 1946 to
		  require the implementation of country of origin labeling requirements by
		  September 30, 2007.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Country of Origin Labeling Act of
			 2007.
		2.Applicability of
			 country of origin labeling requirementsSection 285 of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1638d) is amended by striking September 30,
			 2008 and inserting September 30, 2007.
		
